





CITATION:
Chimienti v. Windsor
          (City), 2011 ONCA 16





DATE:
          20110111



DOCKET: C51997



COURT OF APPEAL FOR ONTARIO



Rosenberg, MacPherson and LaForme JJ.A.



BETWEEN



Mark Chimienti and Patricia Chimienti



Plaintiffs (Appellants)



and



The Corporation of the City of Windsor, Windsor Police
          Services Commission, Tim Talbot,  G.
          Corriveau, Cliff Lovell, Terry Hayes, T. Fortier, All Detectives of the
          Windsor Police Services, Constable John Doe and Constable Jane Doe and Kim
          Bertholet



Defendants (Respondents)



Kendal McKinney, for the appellants



Alex Szalkai, Q.C., for the respondents except Kim Bertholet



No one appearing, for the respondent Kim Bertholet



Heard: November 2, 2010



On appeal from the order of Justice Michael J. Quigley of the
          Superior Court of Justice dated March 23, 2010, with reasons reported at 2010
          ONSC 1699.



MacPherson J.A.:



A.

INTRODUCTION

[1]

The appellants appeal from the order of Quigley J. of
    the Superior Court of Justice, dated March 23, 2010, dismissing their action against
    the respondents for failure to file their Statement of Claim within the
    six-month limitation period prescribed by s. 7(1) of the
Public Authorities Protection Act
, R.S.O. 1990, c. P. 38 (
PAPA
). Section 7(1) of the
PAPA
has been repealed (
Justice Statute Law Amendment Act¸ 2002,
S.O. 2002, C. 24, Schedule B, s. 25) but the parties agree that it applies for
    the purposes of this motion.

B.

FACTS

(1)

The parties and events

[2]

The
    appellant Mark Chimienti was arrested along with several other persons by the
    Windsor Police Services (WPS) on March 30, 2000   following a brawl at a tavern
    in Windsor. The charge against Mr. Chimienti was assault causing bodily harm.
    The respondents allege that the arrest was made on the basis of eyewitness
    evidence. The appellants (Mark and his mother, Patricia Chimienti) claim that
    Mr. Chimienti was a victim in the brawl, he cooperated with the investigation,
    there was no evidence to support the WPS allegations against him, and other
    witnesses made exculpatory statements concerning Mr. Chimientis involvement.

[3]

Mr.
    Chimienti was released on the day of his arrest and was arraigned on April 27,
    2000 on a charge of assault causing bodily harm. After a 17-day preliminary
    inquiry process, the charges were dropped on January 30, 2003.

[4]

The
    appellants issued their Statement of Claim on July 31, 2003. They allege that
    Mr. Chimienti was arrested despite the absence of evidence supporting the
    allegations and that the preliminary inquiry was unnecessarily prolonged for
    the purpose of using him as a bargaining tool against the other defendants.
    Their claim against the police officers is framed in terms of negligent and
    malicious investigation.

[5]

The
    action proceeded for several years with both sets of parties taking normal
    steps, albeit slowly. Service of the Statement of Claim took place on January
    27, 2004. The WPS group of defendants filed their Statement of Defence on May
    31, 2004. Documents have been exchanged. Discovery of the parties was held in
    December 2007 and January 2008. The parties have agreed to non-party
    examination of two witnesses, which is still pending. The parties agreed to
    transfer the matter from Chatham-Kent to Windsor, which was done in December
    2008.

[6]

The
    WPS defendants brought a motion to dismiss the action against them on April 15,
    2009, five years and three months after they had been served with the claim.
    The motion was brought pursuant to rule 21.01(1) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, and asserted that
    the appellants cause of action was outside the six-month limitation period
    prescribed in s. 7(1) of the
PAPA
.

(2)

The Motion Judges Decision

[7]

In a decision released on March 23, 2010, the motion
    judge held that since the respondents were acting within the scope of their
    duties when they arrested Mr. Chimienti, the six-month limitation period in the
PAPA
applied. He further determined
    that the cause of action against the respondents arose on the day Mr. Chimienti
    was arrested, March 30, 2000. Accordingly, the Statement of Claim was issued 40
    months after the cause of action arose, well outside the
PAPA
limitation period.

[8]

Alternatively, and in
obiter
, the motion judge held that even if the cause of action
    arose on January 30, 2003, the date on which the charges against Mr. Chimienti
    were dropped, his claim was still outside (by one day) the six-month period in
    s. 7 of the
PAPA.

[9]

The motion judge also ruled against extending the
    limitation period. He stated: I was presented with neither an explanation that
    might mitigate against the application of the limitation period, nor persuasive
    law in support of that proposition.

[10]

The appellants appeal from the motion judges decision.

C.

ISSUES

[11]

The
    issues on the appeal are:

(1)

Did the motion judge err by determining
    that the appellants cause of action arose on March 30, 2000?

(2)

If the answer to (1) is yes, so
    that the appellants cause of action arose on January 30, 2003, did the motion
    judge err by determining that the cause of action still arose outside the six-month
    limitation period in the
PAPA
?

(3)

If the answer to (2) is no, is
    relief against the operation of the limitation period available and, if it is,
    should it be granted?

D.

ANALYSIS

(1)

When did the cause of action
    arise?

[12]

The
    motion judge held that the appellants cause of action against the respondents
    arose on March 30, 2000, the date of Mr. Chimientis arrest. He cited no
    authority for this conclusion.

[13]

With
    respect, I do not agree. In
Hill v.
    Hamilton Wentworth Police Services Board
, [2007] 3 S.C.R.129, McLachlin
    C.J.C. discussed the interpretation of s. 7(1) of the
PAPA
in the context of a claim of negligent investigation. She
    stated, at paras. 96-98:

The
    limitation period for negligent investigation begins to run when the cause of
    action is complete.  This requires proof of a duty of care, breach of the
    standard of care, compensable damage, and causation.  A cause of action in
    negligence arises not when the negligent act is committed, but rather when the
    harmful consequences of the negligence result.  (See G. Mew,
The Law of
    Limitations
(2nd ed. 2004), at p. 148, citing L. N. Klar et al.,
Remedies
    in Tort
(loose-leaf), ed. by L. D. Rainaldi, vol. 4 (release 5), c. 27, at
    para. 217, n. 23.)

As
    discussed above, the loss or injury as a result of alleged police negligence is
    not established until it is clear that the suspect has been imprisoned as a
    result of a wrongful conviction or has suffered some other form of compensable
    harm as a result of negligent police conduct.  The wrongfulness of the
    conviction is essential to establishing compensable injury in an action where
    the compensable damage to the plaintiff is imprisonment resulting from a
    wrongful conviction.  In such a case, the cause of action is not complete
    until the plaintiff can establish that the conviction was in fact
    wrongful.  So long as a valid conviction is in place, the plaintiff cannot
    do so.

It
    follows that the limitation period in this case did not start to run until
    December 20, 1999 when Mr. Hill, after a new trial, was acquitted of all
    charges of robbery.  The action was commenced by notice of action on June
    19, 2000, within the six-month limitation period set out in the
Public
    Authorities Protection Act
.  Therefore, the relevant limitation period
    was met.

[14]

In my view, this reasoning is directly applicable to
    this appeal. In
Hill
, the
    compensable harm arising from the alleged negligent police conduct consisted
    of the incarceration of Mr. Hill, despite the fact that the police were not
    directly responsible for his incarceration. While the alleged harm in this case
     the inconvenience, indignity and cost of defending a criminal charge for a 34-month
    period  is different from that in
Hill
,
    it also is a result flowing directly from the alleged wrongful actions of the
    police. If Mr. Hills incarceration was properly considered harm arising from
    police misconduct, I fail to see how Mr. Chimientis prosecution could be
    considered too distinct from the police actions to be viewed in the same way.

[15]

I also have some sympathy for the appellants policy
    arguments. In my view, it is unrealistic to ask a person already preoccupied
    with defending a criminal charge to take on the additional effort and cost of
    mounting a civil action, particularly given the likely unfounded but
    understandable concern that, in doing so, he might antagonize the police and
    Crown counsel. Furthermore, there is something of a logical inconsistency in
    asking a civil court to rule on the propriety of a criminal prosecution before
    the criminal court has had the opportunity to assess the merits of the underlying
    charge.

[16]

For these reasons, I conclude that the motion judge
    erred by determining that the appellants cause of action was complete on the
    date of Mr. Chimientis arrest, March 30, 2000. On the contrary,
Hill
instructs that the cause of action
    was complete on the date that the charge against Mr. Chimienti was dropped,
    January 30, 2003.

(2)

The January 30, 2003 cause of
    action and the six-month limitation period

[17]

The
    appellants submit that the motion judge erred in concluding that the Statement
    of Claim issued on July 31, 2003 was issued outside the six-month limitation
    period if that period began on January 30, 2003.

[18]

The
    computation of time in months is addressed in s. 89(6) of the
Legislation Act,
2006, S.O. 2006, c.21,
    Schedule F, which provides:

89(6)
If a period of time is described as a number of
    months before or after a specified day, the following rules apply:

1.
The number of months are counted
    from the specified day, excluding the month in which the specified day falls.

2.
The period includes the day in the last month counted that has the same
    calendar number as the specified day or, if that month has no day with that
    number, the last day.

[19]

The
    specified day for the purposes of s. 7(1) of the
PAPA
is the day the cause of action arose, or, in the case of
    continuance of injury or damage, within six months after the ceasing
    therefore. For this case, that date is the day the charge against Mr. Chimienti
    was withdrawn. Accordingly, the specified day in this case was January 30, 2003.
    Rule 2 therefore indicates that July 30, 2003 would be included within the limitation
    period while the following day, July 31, would be excluded.

[20]

It
    follows that I agree with the motion judge that if the appellants cause of
    action was complete on January 30, 2003, their Statement of Claim was issued
    one day outside the six-month limitation period in s. 7(1) of the
PAPA
.

(3)

Relief from strict enforcement
    of the limitation period

[21]

If
    the appellants Statement of Claim was issued one day outside the six-month
    limitation period in the
PAPA
, the
    appellants contend that they should be granted relief from the strict
    enforcement of this period. The appellants make this submission on two bases:
    (1) the court has inherent jurisdiction to grant such relief; and (2) rule 2.02
    required the respondents to obtain leave to bring their motion, they did not do
    so, and, in any event, leave should not have been granted.

(a)
Inherent Jurisdiction

[22]

The
    law governing the courts power to relieve against the operation of a
    limitation period changed with the enactment of the new
Limitation Act
,
2002
,
    S.O. 2002, c.24, Schedule B. In
Joseph v.
    Paramount Canadas Wonderland
(2008), 90 O.R. (3d) 401 (C.A.), Feldman J.A.
    held that the new statute eliminated the special circumstances doctrine,
    which had previously granted courts the discretion to allow a plaintiff to amend
    a claim by adding parties or causes of action following the expiry of a
    limitation period where no prejudice to the opposing party would result and
    where special circumstances existed justifying the exercise of such discretion.
    See also
Basarsky v. Quinlan
, [1972]
    S.C.R. 380 and
Mazzuca v. Silvercreek
    Pharmacy Ltd.
(2001), 56 O.R. (3d) 768 (C.A).

[23]

As
Joseph
was firmly grounded in the
    interpretation of the new
Limitations
    Act,

2002
, it left open the
    continued operation of the special circumstances doctrine in cases governed
    by limitation periods found in statutes other than the
Limitations Act, 2002
. This point was expressly made by Feldman
    J.A. in a companion case to
Joseph
released on the same day,
Meady v.
    Greyhound Canada Transportation Corp.
(2008), 90 O.R. (3d) 774 at para. 24:

[T]he
    court can continue to apply the common law special circumstances doctrine,
    where appropriate, to extend a former limitation period when the transition
    provision, s. 24 of the new Act, applies.

[24]

In
    the present case, the
PAPA
limitation
    period, and therefore the special circumstances doctrine, continues to apply by
    virtue of s. 24(5) of the
Limitations Act
,
2002
:

24(5)
    If the former limitation period did not expire before January 1, 2004 and if a
    limitation period under this Act would apply were the claim based on an act or
    omission that took place on or after that date, the following rules apply:



2. if the claim was discovered
    before January 1, 2004, the former limitation period applies.

[25]

Since
    the appellants claim was discovered on January 30, 2003, the six-month
PAPA
limitation period, and its common
    law special circumstances overlay, are potentially available to the
    appellants.

[26]

However,
    as explained by Feldman J.A. in
Joseph
at para. 12, the scope of the special circumstances doctrine is limited to
    allowing the court to add or substitute a party or to add a cause of action
    after the expiry of a limitation period where special circumstances exist. The
    doctrine does not allow the commencement of a new action following the expiry
    of the limitation period. As Feldman J.A. stated at para. 28:

Both
    the common law doctrine from
Basarsky v.
    Quinlan
and the
Rules of Civil
    Procedure
contemplate only the power to amend or add a claim or party to an
    existing action. They did not give the court the authority to allow an action
    to be commenced after the expiry of a limitation period.

[27]

For
    these reasons, I do not accept that the court has an inherent jurisdiction to
    relieve against the strict enforcement of the six-month limitation period in
    the
PAPA
.

(b)
Rule 2.02  leave

[28]

Rule
    2.02 of the
Rules of Civil Procedure
provides:

2.02
A motion to attack a
    proceeding or a step, document or order in a proceeding for irregularity shall
    not be made, except with leave of the court,

(a) after the expiry of a reasonable time after the
    moving party knows or ought reasonably to have known of the irregularity; or

(b) if the moving party has taken any further step
    in the proceeding after obtaining knowledge of the irregularity.

[29]

In
    their supplementary submissions filed at the direction of the motion judge
    after the motion hearing, the appellants submitted that the motion judge should
    refuse leave. Unfortunately, the motion judge did not address this issue
    although he touched on it tangentially in the final paragraph of his reasons:
    In view of Rule 21.02 requiring a timely filing of this Motion by the
    defendants, there will be no order as to costs.

[30]

In
    my view, the motion judge should have considered this issue. However, if he had
    done so, he would have had to reject the appellants submission on this point.
    I say this for three reasons.

[31]

First,
    although the unqualified word irregularity in rule 2.02 has the potential to
    apply to statutes other than the
Rules of
    Civil Procedure
, both the wording of the rest of Rule 2 and its title
    suggest otherwise. Rule 2.01(1) provides: A failure to comply with
these rules
is an irregularity and does
    not render a proceeding or a step, document or order in a proceeding a nullity
    (emphasis added). The title of Rule 2 is Non-Compliance with the Rules. This
    wording and title suggest an internal ambit to the operation of Rule 2.

[32]

Second,
    this interpretation is supported by the authors of
Holmested and Watson Ontario Civil Procedure
(Garry D. Watson, Q.C.
    and Lynne Jeffrey, looseleaf (Toronto: Thomson Reuters, 1993), at 2-4 and 2-5:

The
    provisions of Rule 2 deal with the subject of non-compliance with the Rules and
    fall into two groups Rule 2.02 is concerned with non-compliance with the
    Rules, in the sense that it requires an attack on a proceeding for irregularity
    to be made promptly and before a further step is taken by the moving party.

[33]

Similarly,
    the authors of
Holmested and Gale Ontario
    Judicature Act and Rules of Practice
(George Alexander
et al
., eds., looseleaf (Toronto: Carswell, 1983), in their
    discussion of Rules 186 and 187 of the
Rules
    of Practice and Procedure of the Supreme Court of Ontario
, R.R.O. 1980, Reg.
    540,  as revoked by
Rules of Civil
Procedure, O.Reg 560/84 the predecessors to Rule 2
    of the
Rules of Civil Procedure
,
    stated at 1394:

The
    principles embodied in RR. 186 and 187 do not apply to the precise and
    imperative directions of a statute, and must be deemed to apply only to the
    rules themselves, and the fact that these rules have the force of a statute
    does not widen the scope of their application.

[34]

Finally,
    I observe that in their recently published text
The Law of Civil Procedure in Ontario
, Justice Paul Perell and John
    Morden (Markham: LexisNexis Canada, 2010) state at 25:

[T]he
    three rules in Rule 2, entitled Effect of Non-Compliance are concerned not
    so much with the meaning of provisions in the
Rules
but rather
how
they
    should be applied or
whether
they
    should be applied at all and, more specifically, with the legal consequences of
    non-compliance with the
Rules
.
    [Emphasis in original.]

[35]

Third,
    the case law, albeit limited, supports an interpretation limiting the word
    irregularity in Rule 2 to situations involving non-compliance with the
Rules
: see, for example,
Leadbetter v. Darlington
, [1949] O.W.N.
    365 (H.C.) and
Tummillo v. Prouty
(1990), 42 C.P.C. (2d) 308 (Ont. Dist. Ct.).

[36]

For
    these reasons, the respondents did not require leave under rule 2.02 to bring
    their motion to dismiss the appellants action for non-compliance with the
    limitation period in the
PAPA
.

E.

DISPOSITION

[37]

I
    would dismiss the appeal. The parties agreed that there should be no costs
    order. I would so order.

RELEASED:  JAN 11 2011
    (M.R.)

J. C. MacPherson J.A.

I agree. M. Rosenberg J.A.

I agree. H. S. LaForme J.A


